Citation Nr: 1630361	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  10-27 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative joint disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of head injury with headaches (also claimed as traumatic brain injury (TBI)).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability of the cervical spine, to include right C-6 radiculopathy.

4.  Entitlement to service connection for sleep apnea as secondary to posttraumatic stress disorder (PTSD), or as due to exposure to herbicides.

5.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

7.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

8.  Entitlement to service connection for radiculopathy as secondary to lumbosacral strain with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1976 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the pendency of the appeal, the RO found that new and material evidence had been received to reopen the Veteran's TBI/headache and cervical spine claims.  See Supplemental Statement of the Case (SSOC) dated in November 2014.  However, the Board is required to consider that question independently.  See 38 U.S.C.A. § 7104(b) (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, those issues have been characterized as set forth above, on the title page.

In November 2014, the RO determined that the Veteran had failed to perfect an appeal with respect to the matter of his entitlement to service connection for radiculopathy as secondary to lumbosacral strain with degenerative joint disease.  See SSOC dated in November 2014, pp. 4 and 9.  However, the record reflects that he did, in fact, perfect an appeal of that issue.  See VA Form 9 (Appeal to Board of Veterans' Appeals), dated in July 2010 (wherein the Veteran checked a box indicating that he wished to appeal all of the issues listed in the relevant statement of the case (SOC)).  Accordingly, that issue is properly before the Board.

In March 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

During the March 2015 hearing, the undersigned agreed to hold the record open for a period of 60 days to allow for the submission of additional evidence.  Further requests for extension were subsequently granted.  In September 2015, the Veteran's agent submitted additional evidence in support of the Veteran's appeal, along with a written waiver of the Veteran's right to have the agency of original jurisdiction (AOJ) review that evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's present decision is limited to an adjudication of issues #7 and 8, as enumerated above.  For the reasons set forth below, the remaining issues on appeal are being REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1983 rating decision, the RO in Muskogee, Oklahoma, granted service connection for low back pain with limitation of motion.

2.  The Veteran initiated an appeal of the RO's June 1983 rating decision; he noted, in part, that he had pains going down his lower extremities with feelings of pins sticking into the inner part of his legs, feet, and toes, and asked that he be reevaluated for service connection.

3.  In a July 1983 SOC, the RO advised the Veteran that the neurological symptoms involving his legs, feet, and toes were included in the evaluation assigned for his service-connected low back disability; thereafter, he took no further action to perfect his appeal.

4.  Service connection for neurological symptoms of the Veteran's legs, feet, and toes was never severed, and has now been in effect for more than 10 years.


CONCLUSION OF LAW

Service connection for neurological symptoms involving the Veteran's legs, feet, and toes (whether characterized as due to radiculopathy and/or peripheral neuropathy of the lower extremities) has been granted, is now protected, and remains in effect.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.957 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for neurological symptoms involving his legs, feet, and toes, however characterized (i.e., as due to radiculopathy and/or peripheral neuropathy).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

If service connection for a disability remains in effect for 10 or more years, it cannot be severed except upon a showing that the original grant was based on fraud, or that the person concerned did not have the requisite service or character or discharge.  38 C.F.R. § 3.957 (2015).

In the present case, the Board finds that service connection for neurological symptoms involving the Veteran's legs, feet, and toes (whether characterized as due to radiculopathy and/or peripheral neuropathy of the lower extremities) has already been granted.

In a June 1983 rating decision, the RO in Muskogee, Oklahoma, granted service connection for low back pain with limitation of motion.  The Veteran initiated an appeal of that decision, noting, in part, that he had pains going down his lower extremities with feelings of pins sticking into the inner part of his legs, feet, and toes, and asking that he be reevaluated for service connection.

In a July 1983 SOC, the RO advised the Veteran, in pertinent part, that the neurological symptoms involving his legs, feet, and toes were included in the evaluation assigned for his service-connected low back disability.  That is to say, the RO informed that Veteran that his symptoms had been recognized as service connected.

Inasmuch as service connection for such symptoms was never severed in a subsequent rating action, and has now been in effect for more than 10 years, the award of service connection is protected and remains in effect.  To this extent, the appeal is allowed.


ORDER

Service connection for neurological symptoms involving the Veteran's legs, feet, and toes has been granted, is protected, and remains in effect; to this extent, the appeal with respect to such symptoms (whether characterized as due to radiculopathy and/or peripheral neuropathy of the lower extremities) is allowed.


REMAND

The Veteran believes that certain of his disabilities (diabetes, sleep apnea, and peripheral neuropathy of the upper extremities) may be attributable to chemical exposure during service.  He says that while stationed in northern Germany in the early 1980s, his unit uncovered a "live bomb" from World War II, and that members of his unit became ill the next day.  This needs to be investigated.

The record on appeal contains reference to the fact that the Veteran was hospitalized at Fort Jackson for treatment of a head injury during service in September 1976.  However, it does not contain the complete clinical records associated with that care.  Although not corroborated on the current record, the Veteran also maintains that he was hospitalized at Fort Sill for treatment of injuries sustained in a Jeep accident during service in July 1978.  Because records of inpatient care, historically, have sometimes been stored separately from service treatment records, and because they could contain additional information bearing on the outcome of the Veteran's appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

(The receipt of additional service records could obviate the need to reopen the Veteran's TBI/headache and cervical spine claims.  See 38 C.F.R. § 3.156(c) (2015).  As such, the Board will defer consideration of the reopening of those claims pending completion of the requested development.)

The record reflects that the Veteran has received potentially relevant treatment at Carolinas Medical Center (in August 2005), Presbyterian Hospital of Charlotte (in August 2005), and Grady Memorial Hospital (in October 2015), and from Drs. Pettigrew, Spade, and Yelva.  Presently, it does not appear that complete records from these providers have been obtained.  As such, efforts should be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The record contains a large number of VA medical records.  Nevertheless, it appears that those records may be incomplete.  Specifically, it appears that there may be outstanding records of treatment the Veteran obtained through the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, between July 1985 and April 1989 (to include periods of inpatient care in 1985 and 1986), and between November 2001 and November 2003, as well as treatment he obtained through the VAMC in Birmingham, Alabama, between June 2010 and August 2012, and since December 2013.  Efforts should be made to obtain this evidence in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The Veteran's lumbar spine was most recently examined in September 2013 and August 2015, by a VA examiner and a private chiropractor, respectively.  However, neither report contains all of the information necessary to a proper evaluation of the Veteran's disability.  See e.g., Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing); DeLuca v. Brown, 8 Vet. App. 202 (1995) (requiring consideration of additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups).  As such, a new examination is required.

When the Veteran was examined for service enlistment in August 1976, a repeat glucose reading was noted to be negative.  Thereafter, he was intermittently found to have trace glucose, protein, and albumin in his urine during service.  See service treatment records dated in August 1977 (trace glucose), March 1980 (trace protein), and March 1983 (trace albumin).  A medical opinion is required to determine the likelihood that these findings reflect the onset or presence of diabetes during the Veteran's period of active duty.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Board notes that the record reflects that the AOJ is in the process of scheduling the Veteran for a new TBI examination in connection with a special TBI review program.  The report of the new examination, when completed, should be associated with the record.

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide releases for relevant records of treatment from Carolinas Medical Center (in August 2005), Presbyterian Hospital of Charlotte (in August 2005), and Grady Memorial Hospital (in October 2015), and from Drs. Pettigrew, Spade, and Yelva, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his agent should be notified.

2.  Ask the service department to indicate whether there is any evidence of the Veteran or other members of his unit being exposed to chemicals when they uncovered a "live bomb" while stationed in Germany in the early 1980s.  The response received should be associated with the record.

3.  Request from all appropriate source(s) a complete copy of any clinical records associated with the Veteran's reported in-service hospitalization for treatment of a head injury in September 1976, at Fort Jackson, and injuries sustained in a Jeep accident in July 1978, at Fort Sill.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his agent should be notified.

4.  Take action to ensure that all relevant records of the Veteran's treatment through the VAMCs in Oklahoma City, Oklahoma, and Birmingham, Alabama, are associated with the record, to particularly include any such records from the Oklahoma City VAMC dated between July 1985 and April 1989 (to include periods of inpatient care in 1985 and 1986), and between November 2001 and November 2003, and any records from the Birmingham VAMC dated between June 2010 and August 2012, and since December 2013, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his agent should be notified.

5.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA spine examination.  After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected disability of the Veteran's lumbar spine.

As part of the examination, the examiner should conduct range of motion studies on the low back.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right lateral rotation.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If the Veteran's disability is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).  In so doing, the examiner should specifically indicate whether the Veteran has intervertebral disc syndrome and, if so, should describe the frequency and duration of incapacitating episodes, if any.  The examiner should also indicate whether the Veteran has any impairment of bladder or bowel function as a result of service-connected low back disability.

A complete medical rationale for all opinions expressed must be provided.

6.  Also arrange to have the Veteran scheduled for a VA diabetes examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that diabetes mellitus had its onset in, or is otherwise attributable to, the Veteran's period of active service.

In so doing, the examiner should discuss the medical significance, if any, of service record entries in August 1976, indicating that a repeat glucose reading was noted to be negative; August 1977, reflecting a finding of trace glucose in the Veteran's urine; March 1980, reflecting a finding of trace protein; and March 1983, reflecting a finding of trace albumin.  The examiner should also discuss the Veteran's theory that his diabetes may have resulted from the unsanitary use of "needle guns" for inoculations during service, or from the gas to which he was exposed in a chamber during basic training.

A complete medical rationale for all opinions expressed must be provided.

7.  If the Veteran undergoes a new TBI examination in connection with the special TBI review program, associate a copy of the examination report with the record.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his agent should be issued an SSOC.  An appropriate period of time should be allowed for response.

After the Veteran and his agent have been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


